Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed December 17, 2020 in response to the Office Action of October 20, 2020 is acknowledged and has been entered. Claims 1 and 3 have been amended. Claim 2 has been canceled. Claims 1 and 3-17 are pending. Claims 4-17 are withdrawn as non-elected claims in response to the restriction requirement. Claims 1 and 3 are under examination in this Office action.

Election/Restrictions
Applicant’s election of Group 1 (Claims 1-3) in the reply filed on December 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings filed on July 09, 2018 are accepted.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 8: the term “mode of elution” should be corrected to –mode of the elution--.
Claim 1, line 8: the term “imaging system efficiency” should be corrected to –an efficiency of a Positron Emission Tomography (PET) imaging system--; and lines 13-14: the term “a Positron Emission Tomography (PET) imaging system” should be corrected to –the PET imaging system--.
Claim 1, line 11: the term “the entered input functions” should be corrected to –the input functions--.
Claim 3 simply recites the efficiency of the PET imaging system as an additional input function. The claim should be corrected to: --The system of claim 1, wherein the input functions further comprise the efficiency of the PET imaging system”--. 
For Claim 3, if not rewritten as suggested above, the term “instructions” in line 2 should be corrected to –the processor-executable instructions--; and the term “an input function” should be corrected to –an additional input function—to properly link to the input functions as recited in claim 1. 
In regard to claims 1 and 3, when interpreting that the “imaging system efficiency” of claim 1 and the “efficiency of the PET imaging system” of claim 3 refer to the same, claim 1 recites that such an efficiency is an optional input function, and claim Yet when the imaging system efficiency is considered as an input function, claim 3 does not further limit the scope of claim 1 as the imaging system efficiency is already an input function in claim 1 for achieving the same intended use as recited in claim 3. It is suggested that the input function of the imaging system or the efficiency of the PET imaging system is recited in either claim 1 or claim 3 only. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lefort et al., US 2015/0228368 A1, hereinafter Lefort or, in the alternative, under 35 U.S.C. 103 as obvious over Lefort in view of Toth et al., US 2008/0123920 A1, hereinafter Toth. 

Claim 1. Lefort teaches in FIG.3 “an 82Sr/82Rb elution system for delivering an elution of 82Rb to a patient” ([0030]: a Rubidium (82Rb) elution and control system in which the 82Rb activity rate delivered to a patient can be controlled), comprising: 
“a 82Sr/82Rb generator (8)” ([0031]: a strontium-rubidium (82Sr/82Rb) generator 8); 
“a processor; and a memory communicatively coupled to the processor (28 and 44) when the system is operational” ([0031]: A controller 28 is connected to the pump, positron detector 20 and valve 16 and 24 to control the elution system 14 in accordance with a desired control algorithm; and [0043]: the user interface 44), the memory bearing processor-executable instructions that, when executed on the processor, cause the system to: 
“accept patient weight, mode of elution, and optionally imaging system efficiency as input functions” ([0086]: allowing for accurate determination of the amount of injected activity: (2) an injection of the propose amount of activity based on patient size (e.g., as low as 37 MBq for pediatric patients, and as high as 370 MBq for obese patients); and (4) allows for three infusion models – constant flow-rate, constant volume, and constant activity-rate; [0043]: the elution run is designed to generate a target 82Rb activity  concentration…In FIG.7, CM(t) is a square-wave function having a predetermined constant activity concentration CM and duration (t2-t1). These parameters may be provided by explicit user input using the user interface 44;  FIGS.3 and 7) – amount of activity “based on the patient size” is considered the “patient weight” as claimed, as evidenced by the example of a 10x dose difference for a pediatric patient vs. an obese patient, wherein 
“the mode of elution includes constant activity rate” ([0086]: three infusion models – constant flow-rate, constant volume, and constant activity-rate; and In FIG.7, CM(t) is a square-wave function having a predetermined constant activity concentration CM and duration (t2-t1)); and, 
“based on at least the entered input functions, determine an optimal quantity of 82Rb to deliver to the patient in order to permit production of a diagnostically adequate imaging scan” ([0044]: the target activity profile CM(t) may define the desired  82Rb activity concentration at the patient outlet 10…This arrangement is advantageous in that it allows a user to specify an amount of activity delivered to the patient) – an optimal quantity is a quantity that meets the user’s needs, i.e., a desired amount determined by the user or a user-specified amount. Similarly, a diagnostically adequate imaging scan is considered any scan resulted from scan conditions that that meet a user’s needs, wherein
“the imaging scan is performed using a Positron Emission Tomography (PET) imaging system” ([0003]: Rubidium (82Rb) is used as a positron emission tomography (PET) tracer).


For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Alternatively, if Lefort is considered not providing sufficient teaching in regard to the features of (1) having patient weight as an input function for determining an optimal quantity of 82Rb, and (2) the quantity of 82Rb is determined as an optimal quantity delivered to the patient in order to permit production of a diagnostically adequate Toth teaches 
(1) having patient weight as an input function for determining an optimal quantity of 82Rb ([0030]: agents which are used in short-lived perfusion imaging such as Rb…can be optimized to have the optimal dose for the patient size and the arterial input function can be related to the density of the patients as well as their weight), and 
(2) the quantity of 82Rb is determined as an optimal quantity delivered to the patient in order to permit production of a diagnostically adequate imaging scan ([0030]: the determination of isotope load is another example medical application. Similar to CT, in PET and SPECT imaging, it is desirable to get the optimal dose to the patient).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the input function of Lefort employ the feature of having patient weight as an input function for determining an optimal quantity of 82Rb, and have the quantity of 82Rb to be determined as an optimal quantity delivered to the patient in order to permit production of a diagnostically adequate imaging scan, as taught in Toth for the advantage of “improving the quality of the image by allowing for a more accurate dose calculation as well as the optimization of the amount of time”, as suggested in Toth, [0020].

Claim 3. Lefort and Toth combined teaches all the limitations of claim 1, including the feature of “accepting input functions in order to determine the optimal 82Rb to deliver to the patient in order to permit production of the diagnostically adequate imaging scan” (Lefort: [0086], [0043], [0044]; and Toth: [0030]).
Lefort does not teach the feature of accepting the efficiency of the PET imaging system as an input function.
However, in an analogous of PET imaging tracer control and distribution field of endeavor, Toth teaches
“accept the efficiency of the PET imaging system as an input function” ([0033]: the adjustment of scan times is another example medical application. This metric is also valuable in determining the scan times in PET and SPECT. Times can be adjusted for each patient and can also be adjusted between bed positions) – the “efficiency of a PET imaging system” is interpreted as any parameters associated with the PET imaging system that is generally recognized in the field of art to enhance an aspect of the PET scanning, such as the scanning time, the imaging quality, or the tracer dose required.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the input function of Lefort employ the feature of “accepting the efficiency of the PET imaging system as an input function” as taught in Toth for the advantage of “accounting for differing attenuations between patients and between cross sections of the same patient”, as suggested in Toth, [0033].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhawale et al., US 2010/0286512 A1. This reference discloses a PET radiotracer 82Rb generator that accounts for the patient’s weight and the radioactivity of the tracer for determining an injection dose to the patient for PET imaging.
Tate et al., US 2008/0177126 A1. This reference discloses a delivery system for optimally measuring and preparing a PET imaging pharmaceutical dose of 82Rb for administration to a patient accounting for patient weight and the activity level of the tracer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI-SHAN YANG/Examiner, Art Unit 3793